Proceeding (1) to annul a determination of the State Liquor Authority, dated Hovember 16, 1966, which approved the application of respondents Cascino for a license to operate a package liquor store and (2) for injunctive relief. Determination confirmed and proceeding dismissed, with separate bills of $10 costs and disbursements to respondents filing separate briefs. While we are of the opinion that petitioner has standing, we conclude that the record before the Authority was sufficient and that the Authority’s determination was supported by substantial evidence. Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.